---




           a                  UFFICE      OF                   ’


           /                                                          !,‘~>
                            ‘AUSTIN.    TEXAS            3‘.
                                                          ~. ,,   :

pffICE DANIEL
&LlRNEY GENERAL         June 16, 1947           ,

                               I                    i.


      Ronorable I,.A. Woods ': opinion tie.V-255
      State Superintendent
      Department of Education  Re: Exemption of the munic-
      Austin, Texas            .I '. ipal-light and power
                                     plant of the City of Jas-
                                     per from taxation by the
                                     Jasper Independent
      Dear Sir:                     .School.District
                You have requested an opinion from this Depart-
      ment as to whether or not the power and light plant now
      being opera,tedby the City of Jasper is subject to taxa-
      tion by the Jasper IndependentSchool District. The brief
      which accompanied your request reveals the following facts:
                 The properties here in question were purchased by
      the City of Jasper in~l946 for a cash considerationof
      $12O,OQO.OQ.   No lien of any character or kind was retained.~
      In other words absolute title in.fee simple.ia vested in the
      City of Jasper. These properties are now being managed and
      operated,for the City bg~a commission of five resident citi-
      zens. Apparently no delinquent taxes had accrued prior to
      the time the City acquired ownership. ,Thereforethis opin-
      ion is limited to a consideretion of whether or not the Jss-
      per IndependentSchool District may presently subject these
      properties to taxation.
                A similar fact situation was before the Supreme-
      Court of Texas in A. & M; Consolidated IndependentSchool
      District v. City o? Bryan, m4, S.W. (2J 914 . The City of
      Bryan owned and operated a rura,lelectrificationsystem
      which supplied electrical energyand lights to the lnhabit-
      ants of the City of Bryan and the surroundingrural.terri-
      tory. The School District sought to impose a tax on the
      rural electrificationlines within the District but outside
      the City of Bryan. 'The Court held that all the property
      both in and out of the City was "public-propertyused for
      public purposes" and exempt from taxation either by virtue
      of Article XI, Section 9 of the Constitution of the State
      OP Texas or by virtue of Article 7150, R.C.S., enacted in
      pursuance to the provisions of Article VIII, Section 2 of
      the Con.stitutFonof the State of Texas.
    Bonoreble L. A. Woods - Page 2
,


              This result was reached in denial of the District+,
    contention that In order to gain the exemption the property
    must be devoted primarily to serving the inhabitants of the
    municipslity. The Court said:
              "In our opinion the particular location
         of the property withinthe State has nothing
         to do with the right to the exemption, nor
         does the right to the exemption depend on
         the residence of those of the public who en-
         joy the use thereof. It is the fact that the
         property Is owned by the public and is used
         for the welfare of the public of some portion
         of the State that entitles it to the exemption."
              You are therefore advised that the municipal light
    cud power plant of the City of Jasper is exempt from taxation
    by the Jasper Independent School District. For a detailed
    enslysis of the controlling constitutionaland statutory pro-
    visions see the opinion in the City of Bryan case, supra,
    and the authorities cited therein.
                          SUMMARY
             The municipel light and power plant of the
        City'of Jasper is exempt from taxation by the
        .Jasper1,ndependentSchool District. Article XI,
        Section 9, and Article'VIII,Section 2 of the
        Constitution of the State of Texas; Article 7150,
        R.C.S.; A. & M. Consolidated IndependentSchool
        De                   man   184 S .W . (2) 914.
                                 Yoursvery truly,
    APPROVED:                ATTORIJTY   GENIYZALOF TEXAS



                                               Assistant